                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 1 of 6


                                               1   DYKEMA GOSSETT LLP
                                                   Ashley Fickel (SBN 237111)
                                               2   afickel@dykema.com
                                                   333 South Grand Avenue, Suite 2100
                                               3   Los Angeles, California 90071
                                                   Telephone: (213) 457-1800
                                               4   Facsimile: (213) 457-1850
                                               5   Attorneys for Defendant
                                                   PROPERTY DAMAGE APPRAISERS, INC.
                                               6
                                               7   FLESHER SCHAFF & SCHROEDER
                                                   Jason W. Schaff (SBN 244285)
                                               8   jws@fsslawfirm.com
                                                   2202 Plaza Drive
                                               9   Rocklin, CA 95765
                                                   Telephone: (916) 672-6558
                                              10   Facsimile: (916) 672-6602
                                              11   Attorneys for Plaintiffs
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                              13
                            SUITE 2100




                                                                        UNITED STATES DISTRICT COURT
                                              14                       EASTERN DISTRICT OF CALIFORNIA
                                              15
                                              16 BRIAN K. NYGAARD, an individual doing Case No. 2:16-cv-02184-VC-EDL
                                                 business as PDA SACRAMENTO and PDA
                                              17 STOCKTON and BKN APPRAISALS,          [Assigned to Hon. Vince Chhabria]
                                                 INC., a California Corporation,
                                              18
                                                                                       STIPULATION TO CONTINUE
                                              19              Plaintiffs,              DATES SET FORTH IN THIS
                                                                                       COURT’S MARCH 11, 2020
                                              20                                       ORDER AFTER HEARING [DKT.
                                                       vs.                             NO. 69]; [Proposed] ORDER AS
                                              21                                       MODIFIED
                                              22 PROPERTY DAMAGE APPRAISERS,
                                                 INC., a Corporation, and DOES 1-50,
                                              23 inclusive,
                                              24
                                                               Defendants.
                                              25                                              Complaint Filed: August 15, 2016
                                                                                              Action Removed: September 13, 2016
                                              26                                              Trial Date:      March 1, 2021
                                              27
                                              28

                                                                                             1
                                                                              STIPULATION TO CONTINUE DATES
                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 2 of 6


                                               1         Pursuant to Northern District Local Rules 6-1, 6-2, and 7-12, Plaintiffs Brian
                                               2 K. Nygaard, an individual doing business as PDA Sacramento and PDA Stockton and
                                               3 BKN Appraisals, Inc., a California Corporation (collectively, “Plaintiffs”) and
                                               4 Defendant Property Damage Appraisers, Inc., a Corporation (“PDA”) (both Plaintiff
                                               5 and PDA are collectively referred to as the “Parties”), by and through their
                                               6 undersigned counsel, submit this Stipulation to Continue Dates Set Forth in This
                                               7 Court’s March 11, 2020 Order After Hearing [Dkt. No. 69].
                                               8         WHEREAS, the Court previously ordered that: the Fact Discovery Cut-Off
                                               9 date is 9/21/2020, the Expert Disclosure date is 10/5/2020, Expert Rebuttal reports
                                              10 are due on 10/19/2020, the Expert Discovery Cut-Off date is 11/2/2020, the last date
                                              11 for a Hearing on Dispositive Motions is 12/11/2020, the Pretrial Conference date is
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 2/22/2021, and the Jury Selection and Trial date is 3/1/2021.
                                              13         WHEREAS, the vast majority of the life of this case has been spent resolving
                            SUITE 2100




                                              14 whether the case should be heard in arbitration and substantive motion practice and
                                              15 discovery that would take place if the case was litigated was previously stayed in this
                                              16 matter pending appeal of the Order Denying Motion to Compel Arbitration per this
                                              17 Court’s February 2, 2018 Order.
                                              18         WHEREAS, previous counsel for Plaintiffs filed a Motion to Withdraw on
                                              19 January 28, 2020, due to personal circumstances, and current counsel for Plaintiffs,
                                              20 Jason W. Schaff, filed a Motion for Substitution of Attorney on March 4, 2020.
                                              21         WHEREAS, the Parties are diligently conducting discovery in this matter, but
                                              22 have been delayed due to COVID-19 and are currently awaiting the entry of a
                                              23 protective order before producing certain documents.
                                              24         WHEREAS, PDA has further been hampered in its ability to litigate this case
                                              25 due to the hurricanes in Texas and Louisiana, requiring PDA to devote all of its
                                              26 resources and attention to trying to mitigate the effects of the hurricanes while
                                              27 simultaneously dealing with the effects of COVID-19.
                                              28         WHEREAS, the Parties agree that more time is needed for discovery and to

                                                                                          2
                                                                           STIPULATION TO CONTINUE DATES
                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 3 of 6


                                               1 prepare this case for trial.
                                               2          WHEREAS, this is the first time the Parties have asked this Court to continue
                                               3 the items in this Stipulation.
                                               4          WHEREAS, in light of the above, the Parties have agreed to continue all
                                               5 currently calendared dates for approximately 120 days, as follows:
                                               6
                                                              ITEMS                CURRENT DATE               PROPOSED DATE
                                               7
                                               8    Fact Discovery Cut-Off              9/21/2020                   1/19/2021
                                               9    Expert Disclosure                   10/5/2020                    2/2/2021
                                              10    Expert Rebuttal                     10/19/2020                  2/16/2021
                                              11    Expert Discovery Cut-Off            11/2/2020                    3/2/2021
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE




                                                                                                                     4/9/2021
                      LOS ANGELES, CA 90071




                                              12    Hearing on Dispositive              12/11/2020
                                              13    Motions
                            SUITE 2100




                                              14    Pretrial Conference                 2/22/2021                   6/21/2021
                                              15    Jury Selection and Trial             3/1/2021                   6/28/2021
                                              16
                                              17          WHEREAS, Local Rule 6-1(b) requires a Court order “for any enlargement or
                                              18 shortening of time that alters an event or deadline already fixed by Court order” and
                                              19 Local Rule 6-2 permits the Parties to file a stipulation in writing to request “an order
                                              20 changing time that would affect the date of an event or deadline already fixed by this
                                              21 Court order”;
                                              22          WHEREAS, this stipulation is accompanied by a declaration as required by
                                              23 Local Rule 6-2(a); and
                                              24          WHEREAS, this Stipulation is made in good faith and not for the purposes of
                                              25 delay.
                                              26
                                              27
                                              28

                                                                                           3
                                                                            STIPULATION TO CONTINUE DATES
                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 4 of 6


                                               1        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by
                                               2 and between the Parties, through their undersigned counsel of record that the Fact
                                               3 Discovery Cut-Off date shall be continued from September 21, 2020 to January 19,
                                               4 2021; the deadline for Expert Disclosure shall be continued from October 5, 2020 to
                                               5 February 2, 2021; the deadline to serve Expert Rebuttal Reports shall be continued
                                               6 from October 19, 2020 to February 16, 2021; the Expert Discovery Cut-Off date shall
                                               7 be continued from November 2, 2020 to March 2, 2021; the last hearing date for
                                               8 Dispositive Motions shall be continued from December 11, 2020 to April 9, 2021; the
                                               9 Pretrial Conference shall be continued from February 22, 2021 to June 21, 2021; and
                                              10 the Jury Selection and Trial date shall be continued from March 1, 2021 to June 28,
                                              11 2021 or any other date that is reasonable and fits the Court’s calendar.
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                              13
                            SUITE 2100




                                              14
                                              15
                                                                                            Flesher Schaff & Schroeder
                                              16
                                              17 DATED: September 2, 2020                   /s/ Jason W. Schaff
                                                                                            Jason W. Schaff
                                              18                                            Attorneys for Plaintiffs
                                              19
                                                                                            Dykema Gossett LLP
                                              20
                                                   DATED: September 2, 2020                 /s/ Ashley R. Fickel
                                              21                                            Ashley R. Fickel
                                                                                            Attorneys for Defendant
                                              22                                            Property Damage Appraisers Inc.
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                          4
                                                                           STIPULATION TO CONTINUE DATES
                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 5 of 6


                                               1          ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
                                               2        I, Scott Pressman, am the ECF user whose identification and password are
                                               3 being used to file the foregoing Stipulation to Continue Dates Set Forth in This
                                               4 Court’s March 11, 2020 Order After Hearing and [proposed] Order. I hereby attest
                                               5 that the above-referenced signatories to this Stipulation to Continue Dates Set Forth
                                               6 in This Court’s March 11, 2020 Order After Hearing and [proposed] Order have
                                               7 concurred in this filing.
                                               8
                                               9 Dated: September 2, 2020               By:          /s/ Scott Pressman
                                                                                                     Scott Pressman
                                              10
                                              11
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12
                                              13
                            SUITE 2100




                                              14
                                              15
                                              16
                                              17
                                              18
                                              19
                                              20
                                              21
                                              22
                                              23
                                              24
                                              25
                                              26
                                              27
                                              28

                                                                                            5
                                                                             STIPULATION TO CONTINUE DATES
                                                       Case 2:16-cv-02184-VC Document 84 Filed 09/11/20 Page 6 of 6


                                               1 PURSUANT TO THE STIPULATION, IT IS SO ORDERED AS MODIFIED
                                               2         The Court, having reviewed the Stipulation of the Parties and finding good
                                               3 cause, hereby Issues an Order as follows:
                                               4
                                               5         1.    The Fact Discovery-Cut Off date is continued from September 21, 2020
                                               6 to January 19, 2021;
                                               7         2.    The deadline for Expert Disclosures shall be continued from October 5,
                                               8 2020 to February 2, 2021;
                                               9         3.    The deadline to serve Expert Rebuttal Reports shall be continued from
                                              10 October 19, 2020 to February 16, 2021;
                                              11         4.    The Expert Discovery Cut-Off date shall be continued from November
DYKEMA GOSSETT LLP
                     333 SOUTH GRAND AVENUE

                      LOS ANGELES, CA 90071




                                              12 2, 2020 to March 2, 2021;
                                              13         5.    The last hearing date for Dispositive Motions shall be continued from
                            SUITE 2100




                                              14 December 11, 2020 to April 15, 2021;
                                              15         6.    The Pretrial Conference date shall be continued from February 22, 2021
                                              16 to June 21, 2021;
                                              17         7.    The Jury Selection and Trial date shall be continued from March 1, 2021
                                              18 to June 28, 2021 or any other date that is reasonable and fits the Court’s calendar.
                                                                                                                  ISTRIC
                                              19                                                          T ES D           TC
                                                                                                        TA
                                                        September 10, 2020
                                                                                                                                            O
                                              20 Date: ______________                            ___________________________
                                                                                                      S




                                                                                                                                             U
                                                                                                     ED




                                                                                                                                              RT
                                                                                                     HON. VINCE CHHABRIA
                                                                                                                            D
                                                                                                                    RDERE
                                                                                                 UNIT




                                              21
                                                                                                              S O O
                                                                                                       IT IS        DIFIED
                                                                                                          AS MO
                                              22
                                                                                                                                                    R NIA



                                              23                                                                              a          br i
                                                                                                 NO




                                                                                                                          inc   e Chha
                                                                                                               J u d ge V
                                                                                                                                                    FO




                                              24
                                                                                                   RT




                                                                                                                                                LI




                                              25                                                          ER
                                                                                                     H




                                                                                                                                                A




                                                                                                               N                                C
                                                                                                                                 F
                                              26                                                                   D IS T IC T O
                                                                                                                         R
                                              27
                                              28

                                                                                          6
                                                                           STIPULATION TO CONTINUE DATES
